Exhibit 32 CERTIFICATION PURSUANT TO RULE 13a-14(b) OR RULE 15d-14(b) AND 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of etrials Worldwide, Inc. (the “Company”) on Form 10-QSB for the quarter ended June 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: August 14, 2008 /s/ Charles J. Piccirillo Name:Chuck Piccirillo Title: President and Chief Executive Officer Date: August 14, 2008 /s/ Joseph (Jay) Trepanier III Name: Joseph (Jay) Trepanier III Title: Chief Financial Officer
